Citation Nr: 9909880	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  95-26 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus.  

2.  Entitlement to benefits under 38 U.S.C.A. § 1151 for a 
heart disability, claimed to have resulted during treatment 
at a VA medical facility in October and November 1991.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from August 1957 to 
July 1961.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

A review of the record reflects that the veteran was 
previously denied service connection for diabetes mellitus in 
a December 1991 rating action.  The current appeal in this 
regard arises from a July 1993 rating action, with which the 
veteran disagreed in November 1993.  A statement of the case 
was issued in September 1994, and a statement received from 
the veteran in October 1994, is construed as his substantive 
appeal.  In December 1994, the veteran addressed this issue 
at a hearing conducted at the RO.  

The veteran's claim concerning benefits under the provisions 
of 38 U.S.C.A. § 1151, arose from a May 1995 rating action.  
The veteran submitted a notice of disagreement with this 
decision in June 1995, and a statement of the case was issued 
in July 1995.  A substantive appeal (VA Form 9, Appeal to 
Board of Veterans' Appeals) was received at the RO in August 
1995, and in January 1996, a hearing regarding this matter 
was conducted at the RO.  




REMAND

A review of the evidence reveals that on the VA Form 9 
submitted by the veteran in August 1995, he expressed a 
desire to appear at a hearing before a Member of the Board, 
as well as a hearing to be conducted at the RO.  As indicated 
above, the veteran appeared at a hearing at the RO in January 
1996.  He did not, however, clarify whether or not this 
hearing satisfied his expressed desire to appear before a 
Member of the Board.  The case was subsequently forwarded to 
the Board in Washington, DC., and in March 1999, the Board 
wrote to the veteran's representative, with a copy to the 
veteran, seeking clarification as to whether the veteran 
desired to appear at a hearing before a Board Member (either 
in Washington or at the RO), or whether he no longer desired 
a hearing.  In April 1999, the Board received a response from 
the veteran, in which he specifically expressed a desire to 
appear at a hearing before a Board Member at the regional 
office.  Under these circumstances, this case is remanded for 
the following:

The RO should schedule the veteran for a 
hearing before a Member of the Board at 
the RO as soon as practicable.  

No action is required of the appellant until he is further 
informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 





to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	BRIAN W. LEMOINE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C/.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



